UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

HAMOUD ABDULAH HAMOUD               )
    HASSAN AL WADY                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )                 Civil Action No. 08-CV-01237 (RMU)(AK)
                                    )
BARACK OBAMA, et al.                )
                                    )
            Respondents.            )
____________________________________)

                                             ORDER

         Upon consideration of Petitioner Al Wady’s Renewed Motion for Direct Contact with

Client [87], the Respondents’ Opposition [92], Petitioner’s Reply [95], Respondents’

Supplemental Filing [108], and Petitioner’s Response [109] it is this _1st_ day of May, 2009,

hereby

         ORDERED that Respondents shall promptly permit and facilitate counsel to meet with

Petitioner in-person in a hearing room for the purpose of explaining their role as counsel and his

rights as a habeas petitioner, so that the Court may ascertain whether his refusal of counsel is

knowing and voluntary; and it is further

         ORDERED that Petitioner Al Wady shall meet with his designated counsel in a hearing

room so that he may inform the Court, via his designated counsel, that his refusal of the

assistance of counsel is voluntary and knowing, and whether or not he wishes to abandon his

habeas petition.

         SO ORDERED.
                                                      __________/s/_______________________
                                                      ALAN KAY
                                                      UNITED STATES MAGISTRATE JUDGE